
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 2134
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 9, 2009
			Received; read twice and referred to the
			 Committee on Foreign
			 Relations
		
		AN ACT
		To establish the Western Hemisphere Drug
		  Policy Commission.
	
	
		1.Short titleThis Act may be cited as the
			 Western Hemisphere Drug Policy
			 Commission Act of 2009.
		2.FindingsCongress finds the following:
			(1)According to the Substance Abuse and Mental
			 Health Services Administration’s (SAMHSA) National Survey on Drug Use and
			 Health, in 2008 in the United States, there were an estimated 25,768,000 users
			 of marijuana, 5,255,000 users of cocaine, 850,000 users of methamphetamine, and
			 453,000 users of heroin.
			(2)Nearly 100 percent of the United States
			 cocaine supply originates in the Andean countries of Bolivia, Colombia, and
			 Peru and over 90 percent of the United States heroin supply originates in
			 Colombia and Mexico.
			(3)In those
			 countries, the cultivation, production and trafficking of cocaine and heroin
			 generate violence, instability and corruption.
			(4)In the transit countries of Central
			 America, Mexico, Venezuela, Ecuador, Haiti, and other Caribbean countries, drug
			 trafficking is central to the growing strength of organized criminals to
			 threaten local and national law enforcement, political institutions, citizen
			 security, rule of law, and United States security and interests.
			(5)Drug-related
			 violence is on the rise in Mexico and along the United States-Mexico border.
			 5,661 people died in Mexico in 2008 alone as a result of drug-related violence.
			 This is more than double the 2007 total of 2,773.
			(6)According to the
			 Department of State’s June 2009 Trafficking in Persons report, organized
			 criminal networks in Mexico also traffic Mexican women and girls into
			 the United States for commercial sexual exploitation.
			(7)Extremist groups and their supporters in
			 the Western Hemisphere, including the Revolutionary Armed Forces of Colombia
			 (FARC) and Hezbollah, often use drug trafficking to finance terrorist
			 activities.
			(8)From 1980–2008,
			 United States counternarcotics assistance from the State and Defense
			 Departments to Latin America and the Caribbean totaled about
			 $11,300,000,000.
			3.Establishment of
			 Western Hemisphere Drug Policy CommissionThere is established an independent
			 commission to be known as the Western Hemisphere Drug Policy
			 Commission (in this Act referred to as the
			 Commission).
		4.PurposeThe Commission shall review and evaluate
			 United States policy regarding illicit drug supply reduction and interdiction,
			 with particular emphasis on international drug policies and programs directed
			 toward the countries of the Western Hemisphere, along with foreign and domestic
			 demand reduction policies and programs. The Commission shall identify policy
			 and program options to improve existing international and domestic
			 counternarcotics policy.
		5.Duties of the
			 commission
			(a)Review of
			 illicit drug supply reduction and demand reduction policiesThe Commission shall conduct a
			 comprehensive review of United States policy regarding illicit drug supply
			 reduction, interdiction, and demand reduction policies and shall, at a minimum,
			 address the following topics:
				(1)An assessment of
			 United States international illicit drug control policies in the Western
			 Hemisphere.
				(2)An assessment of drug interdiction efforts,
			 crop eradication programs, and the promotion of economic development
			 alternatives to illicit drugs.
				(3)The impact of the Andean Counterdrug
			 Initiative (ACI), the Merida Initiative, the Caribbean Basin Security
			 Initiative, and other programs in curbing drug production, drug trafficking,
			 and drug-related violence in the Western Hemisphere.
				(4)An assessment of
			 how to better deploy and employ available technology to target major drug
			 cartels.
				(5)An assessment of
			 efforts to curb the trafficking of chemical precursors for illicit
			 drugs.
				(6)An assessment of how the United States drug
			 certification process serves United States interests with respect to United
			 States international illicit drug control policies.
				(7)An assessment of
			 the nature and extent of the United States population’s demand for illicit
			 drugs.
				(8)An assessment of
			 United States drug prevention and treatment programs, including anti-drug
			 coalitions, drug courts, and programs aimed at preventing recidivism.
				(9)An assessment of
			 the extent to which the consumption of illicit drugs in the United States is
			 driven by individuals addicted to or abusive of illicit drugs, and the most
			 effective experiences in the United States and throughout the world in treating
			 those individuals and reducing the damage to themselves and to society.
				(10)Recommendations
			 on how best to improve United States policies aimed at reducing the supply of
			 and demand for illicit drugs.
				(11)Assessing the
			 value of supporting relevant government entities and nongovernmental
			 institutions in other countries of the Western Hemisphere in promoting the
			 reduction of supply of and demand for illicit drugs.
				(12)An assessment of whether the proper
			 indicators of success are being used in United States illicit drug control
			 policy.
				(b)Coordination
			 with governments, international organizations, and nongovernmental
			 organizations (NGOs) in the Western HemisphereIn conducting the review required under
			 subsection (a), the Commission shall consult with—
				(1)government, academic, and nongovernmental
			 leaders, as well as leaders from international organizations, from throughout
			 the United States, Latin America, and the Caribbean; and
				(2)the Inter-American
			 Drug Abuse Control Commission (CICAD) to examine what changes would increase
			 its effectiveness.
				(c)Report
				(1)In
			 generalNot later than 12
			 months after the first meeting of the Commission, the Commission shall submit
			 to the Committee on Foreign Affairs of the House of Representatives and the
			 Committee on Foreign Relations of the Senate, the Committee on the Judiciary of
			 the House of Representatives and the Committee on the Judiciary of the Senate,
			 the Committee on Energy and Commerce of the House of Representatives and the
			 Committee on Health, Education, Labor and Pensions of the Senate, the Committee
			 on Armed Services of the House of Representatives and the Committee on Armed
			 Services of the Senate, the Secretary of State, the Secretary of Defense, the
			 Secretary of Health and Human Services, the Attorney General, and the Director
			 of the Office of National Drug Control Policy (ONDCP) a report that contains a
			 detailed statement of the recommendations, findings, and conclusions of the
			 Commission, including summaries of the input and recommendations of the leaders
			 and organizations with which is consulted under subsection (b).
				(2)Public
			 availabilityThe report required under this subsection shall be
			 made available to the public.
				6.Membership
			(a)Number and
			 appointmentThe Commission shall be composed of ten members, to
			 be appointed as follows:
				(1)The majority
			 leader and minority leader of the Senate shall each appoint two members.
				(2)The Speaker and
			 the minority leader of the House of Representatives shall each appoint two
			 members.
				(3)The President
			 shall appoint two members.
				(b)AppointmentsThe
			 Commission may not include Members of Congress or other currently elected
			 Federal, State, or local government officials.
			(c)Period of
			 appointmentEach member shall be appointed for the life of the
			 Commission. Any vacancies shall not affect the power and duties of the
			 Commission, but shall be filled in the same manner as the original
			 appointment.
			(d)DateMembers
			 of the Commission shall be appointed not later than 30 days after the date of
			 the enactment of this Act.
			(e)Initial meeting
			 and selection of ChairpersonNot later than 60 days after the
			 date of the enactment of this Act, the Commission shall hold an initial meeting
			 to develop and implement a schedule for completion of the review and report
			 required under section 5. At the initial meeting, the Commission shall select a
			 Chairperson from among its members.
			(f)QuorumSix
			 members of the Commission shall constitute a quorum.
			(g)Travel
			 expensesMembers shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title
			 5, United States Code, while away from their homes or regular places of
			 business in performance of services for the Commission.
			7.Powers
			(a)MeetingsThe
			 Commission shall meet at the call of the Chairperson or a majority of its
			 members.
			(b)HearingsThe
			 Commission may hold such hearings and undertake such other activities as the
			 Commission determines necessary to carry out its duties.
			(c)Other
			 resourcesThe Commission shall have reasonable access to
			 documents, statistical data, and other such information the Commission
			 determines necessary to carry out its duties from the Library of Congress, the
			 Office of National Drug Control Policy, the Department of State, the Department
			 of Health and Human Services, the Department of Justice, the Drug Enforcement
			 Administration, the Department of Defense (including the United States Southern
			 Command), and other agencies of the executive and legislative branches of the
			 Federal Government. The Chairperson of the Commission shall make requests for
			 such access in writing when necessary. The General Services Administration
			 (GSA) shall make office space available for day-to-day Commission activities
			 and for scheduled Commission meetings. Upon request, the Administrator of
			 General Services shall provide, on a reimbursable basis, such administrative
			 support as the Commission requests to fulfill its duties.
			(d)Authority to use
			 the United States mailsThe Commission may use the United States
			 mails in the same manner and under the same conditions as other departments and
			 agencies of the United States.
			(e)Authority to
			 contractSubject to the Federal Property and Administrative
			 Services Act of 1949, the Commission is authorized to enter into contracts with
			 Federal and State agencies, private firms, institutions, and individuals for
			 the conduct of activities necessary to the discharge of its duties and
			 responsibilities. A contract, lease, or other legal agreement entered into by
			 the Commission may not extend beyond the date of termination of the
			 Commission.
			8.Staff
			(a)Executive
			 directorThe Commission shall have a staff headed by an Executive
			 Director. The Executive Director and such staff as is needed shall be paid at a
			 rate not more than the rate of pay for level IV of the Executive
			 Schedule.
			(b)Staff
			 appointmentWith the approval of the Commission, the Executive
			 Director may appoint such personnel as the Executive Director determines to be
			 appropriate. The Commission may appoint and fix the compensation of such other
			 personnel as may be necessary to enable the Commission to carry out its duties,
			 without regard to the provisions of title 5, United States Code, governing
			 appointments in the competitive service, and without regard to the provisions
			 of chapter 51 and subchapter III of chapter 53 of such title relating to
			 classification and General Schedule pay rates, except that no rate of pay fixed
			 under this subsection may exceed the equivalent of that payable to a person
			 occupying a position at level V of the Executive Schedule under section 5316 of
			 such title.
			(c)Experts and
			 consultantsWith the approval of the Commission, the Executive
			 Director may procure temporary and intermittent services under section 3109(b)
			 of title 5, United States Code.
			(d)Detail of
			 Government employeesUpon the request of the Commission, the head
			 of any Federal agency may detail, without reimbursement, any of the personnel
			 of such agency to the Commission to assist in carrying out the duties of the
			 Commission. Any such detail shall not interrupt or otherwise affect the civil
			 service status or privileges of the personnel.
			9.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated $2,000,000 to
			 carry out this Act.
			(b)AvailabilityAmounts
			 appropriated pursuant to subsection (a) shall remain available, without fiscal
			 year limitation, until expended.
			10.SunsetThe Western Hemisphere Drug Policy
			 Commission shall terminate 60 days after the submission to Congress of its
			 report under section 5(c).
		
	
		
			Passed the House of
			 Representatives December 8, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
